Citation Nr: 1427923	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  01-04 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES 

1.  Entitlement to rating in excess of 10 percent for service-connected spondylolysis at L5-S1, from June 21, 1994 until September 22, 1999.

2.  Entitlement to a rating in excess of 20 percent for service-connected spondylolysis at L5-S1, since September 23, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned in April 2002 and before Decision Review Officers (DROs) in February 2001 and December 2004.  Copies of the transcripts are of record.  

This case was previously remanded in October 2003, January 2011, and July 2012.  A supplemental statement of the case was most recently issued in June and the case is once again before the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

(The issue of whether a November 6, 2002, decision of the Board, which denied an earlier effective date prior to June 21, 1994 for the grant of service connection for spondylolysis at L5-S1, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate decision under docket number 13-18 305A).





FINDINGS OF FACT

1.  From June 21, 1994 until September 22, 1999, the competent evidence demonstrates no more than mild limitation of lumbar motion, without showing of ankylosis, muscle spasm, or moderate intervertebral attacks.

2.  From September 23, 1999, the competent evidence demonstrates no more than moderate limitation of lumbar motion, with flexion to no worse than 40 degrees even considering pain, although muscle spasm was demonstrated it does not result in significant structural abnormality indicative of severe lumbosacral strain; there is no showing of incapacitating episodes requiring bed rest prescribed by a physician, ankylosis, severe intervertebral disc syndrome, or a neurological disability associated with his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  From June 21, 1994 until September 22, 1999, the criteria for entitlement to an initial rating in excess of 10 percent for spondylolysis at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (as in effect prior to September 23, 2002).
	
2.  From September 23, 1999, the criteria for entitlement to a rating in excess of 20 percent for spondylolysis at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DCs 5292, 5293, 5295 (as in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 2002, until September 26, 2003); 38 C.F.R. § 4.71a, DCs 5299-5237 (2013).



(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings- Spondylolysis at L5-S1

The Veteran argues that higher disability ratings are warranted for his service-connected low back disability.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board notes that while this appeal was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal regulations were amended in September 2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter designate the regulations in effect prior to the respective changes as the 'pre-amended' regulations and the subsequent regulations as the 'amended' regulations.

During the period on appeal, the Veteran's spondylolysis at L5-S1 is evaluated as 10 percent from June 21, 1994 until September 22, 1999, and as 20 percent disabling as of that date, under Diagnostic Codes 5299-5237. 38 C.F.R. § 4.71a (2013).  See February 2012 Rating Decision in Virtual VA which granted increased rating of 20 percent beginning September 23, 1999.  Because these evaluations are based on the initial grant of service connection for this disability, the Board must consider the entire appeal period.  Further, the Board will adjudicate these initial evaluation issues based on all the applicable versions of the spinal rating criteria.  

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent from June 21, 1994 until September 22, 1999, or a rating in excess of 20 percent since September 23, 1999 is not warranted for the Veteran's service-connected spondylolysis at L5-S1.

Rating in Excess of 10 Percent from June 21, 1994 to September 22, 1999

Under the 'pre-amended' spine regulations in effect during this period, a higher, 20 percent rating is warranted if there is moderate limitation of motion of the spine; if there is moderate intervertebral disc syndrome with recurring attacks; or if there is lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 23, 2002). 

The prior criteria also included provisions regarding spinal fractures (Diagnostic Code 5285) and ankylosis (Diagnostic Code 5286 and 5289).  These disorders are not present in the instant case.

Treatment records during this time frame reflect complaints of back pain by the Veteran.  A January 1993 X-ray reflected a normal lumbar spine.  At a December 1994 VA examination the Veteran reported low back pain.  Flexion was noted to be 65 degrees.  Extension was recorded as 20 degrees.  Left lateral flexion was 20 degrees, right lateral flexion was 25 degrees, left rotation was 35 degrees and right rotation was 25 degrees.  At a March 1996 VA examination flexion was noted to be limited to 60 degrees.  Lateral flexion was reported at about 35 and rotation to the right and left was noted to be about 30 degrees all with discomfort.  Deep tendon reflexes of both lower extremities and muscle tone appeared to be within normal limits.  An October 1997 MRI of the lumbar spine reflected a minimal disk bulge at L5-S1, without evidence of spinal stenosis or neural foraminal stenosis. Bilateral Tarlov cysts were observed at S1-2.  

The Board has considered the application of 38 C.F.R. § 4.40 (consider 'functional loss' 'due to pain'), and 38 C.F.R. § 4.45 (consider '[p]ain on movement, swelling, deformity, or atrophy on disuse' in addition to '[i]nstability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing', incoordination, and excess fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an increased rating is not warranted for limitation of motion of the back on the basis of these regulations.  The limitation of motion of the lumbar spine during this time period was, at most, mild, even with consideration of DeLuca factors.  Further, the evidence does not reflect moderate intervertebral disc syndrome with recurring attacks or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Therefore, for the period prior from June 21, 1994 until September 22, 1999 a rating higher than 10 percent is not warranted.
 
Rating in Excess of 20 Percent Since September 23, 1999

The evidence since September 23, 1999 includes a September 1999 VA examination.  The Veteran reported that he had not had surgery on his low back. He indicated that his low back pain is constant and sharp and spreads from the small of his back down to both lower extremities.  The Veteran stated that he wears a lumbosacral corset every day and uses a TENS unit.  The Veteran reported normal bladder sensation and control.  Physical examination reflected that the Veteran was able to stand without support.  Lumbar lordosis was present and described as generally normal.  Range of motion testing reflected flexion to 45 degrees and extension to 15 degrees.  The VA examiner noted that there was no definite neurologic defect in the Veteran's lower extremities associated with his low back problem. 

At a March 2003 VA examination the Veteran reported treating his back with physical therapy, a TENS unit and a corset.  Physical examination reflected 40 degrees of flexion and 20 degrees of extension.  He was diagnosed with low back pain and L5 spondylolysis with minimal to no listhesis.  A neurological disability was not diagnosed.  The Veteran underwent a subsequent VA examination in June 2003.  Physical examination reflected mild to moderate diffuse tenderness in his lumbosacral region. Range of motion was 60 degrees of flexion with 20 degrees of extension.  The Veteran underwent a subsequent VA examination in December 2004.  The VA examiner noted an antalgic gait.  The Veteran reported that when he wakes up in the morning his low back pain is sharp, burning and about 5-7 on a pain scale of 10.  He reported using various medications to alleviate his pain including Tramadol, Flexeril, Ibuprofen or Tylenol.  The Veteran reported that when he stands more than 5-10 minutes he gets numbness down his left leg that resolves when he sits down.  He reported a lack of balance and not being sure-footed as to where his feet are located.  The VA examiner instructed the Veteran to contact his primary care physician as this may be influence of the Veteran's diabetes mellitus.  Physical examination reflected forward flexion to 45 degrees.  The Veteran was unable to do this repetitively due to pain.  Leg strength was decreased bilaterally to 4/5.  Deep tendon reflexes were absent in the lower extremities.  A neurological disorder was not diagnosed. 

A June 2005 VA treatment record noted that the Veteran had no clear signs of radiculopathy.  At a May 2009 VA neurosurgery consult the Veteran reported that he has pain in both legs that extends from his lower back to the dorsal aspect of his feet.  He reported several instances of bladder incontinence within the past 5 years, he denied any bowel incontinence.  The Veteran underwent an EMG study.  Following EMG testing in June 2009 it was determined that there is no electrodiagnostic evidence for lumbosacral radiculopathy, peripheral polyneuropathy or another neuropathic process.  Additional VA treatment records reflected continuing complaints of back pain and the use of various prescription medications to try to alleviate his discomfort.  

The Veteran underwent an additional VA examination in February 2011.  The Veteran reported severe spasms in his back.  He reported that he is able to perform all of his activities of daily living without issue and that he wears a corset as needed.  The Veteran reported using Vicodin for his pain.  He indicated that in the past 12 months he has not been treated by physician ordered bed rest.  The Veteran reported some numbness and tingling in his foot but denied any bowel or bladder issues.  Physical examination reflected forward flexion to 40 degrees and extension to 20 degrees.  Strength testing in his bilateral lower extremities was normal. Reflexes were absent in his patellar tendon and Achilles tendon as well bilaterally. Absent reflexes in the patellar tendon and Achilles tendon.  The VA examiner stated that although the Veteran may very well have had a low back sprain from his in-service injury and has chronic low back pain secondary to this, this does not have anything to do with his spondylolysis defect or his spondylolisthesis. 

The record additionally includes an August 2012 VA examination.  He reported that he had never been prescribed bed rest.  The Veteran noted that he had previously used Vicodin for his back pain but had quit due to addiction. Range of motion testing reflected forward flexion to 40 degrees.  The VA examiner noted that pain began at 40 degrees.  The VA examiner indicated that the Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was demonstrated to 40 degrees.  It was noted that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The VA examiner indicated that the Veteran localized tenderness or pain to palpation in the right upper lumbar spine and flank pain and spasm with palpation.  

The August 2012 VA examiner indicated that the Veteran's muscle spasm was severe enough to result in guarding and/or muscle spasm but does not result in abnormal gait or spinal contour.  Neurological testing was completed.  The VA examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Further, it was noted that the Veteran did not have any other neurologic abnormality or findings related to a thoracolumbar spine such as bowel or bladder problems/pathologic reflexes.  The VA examination reflected intervertebral disc syndrome of the Veteran's thoracolumbar spine.  It was noted that the Veteran had not had any incapacitating episodes in the past 12 months.  The VA examiner noted the use of a brace by the Veteran.  Diagnostic testing reflected no arthritis and no vertebral fracture.  The VA examiner indicated that the Veteran's lumbar spine X-ray demonstrates a persistent L5 parts defect consistent with spondylolysis and he agreed with assessments made in 2011, 2003 and 2004, that the L5 pars defect is classically congenital and not traumatic. 

Consideration Under Pre-Amended Regulations

In order for the Veteran to receive a rating higher than 20 percent for his low back disability under the 'pre-amended' spine and intervertebral disc regulations, the evidence must show any of the following: severe limitation of motion of the lumbar spine, under DC 5292 (40 percent); favorable ankylosis of the lumbar spine, under DC 5289 (40 percent); intervertebral disc syndrome with severe recurring attacks with intermittent relief under DC 5293 (40 percent); or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, DC 5295 (40 percent).

After a review evidence discussed above, the Board finds that the evidence does not support a higher rating under the 'pre-amended' disc or spine regulations.

First, the evidence does not show severe limitation of motion of the lumbar spine.  The evidence discussed above reflects forward flexion to at least 40 degrees, even considering pain.  This evidence is not consistent with "severe" limitation of motion.  Moreover, ankylosis (fixation) of the lumbar spine has not been demonstrated and therefore there is no basis under DC 5289 for an increased rating under the pre-amended spine regulations.

Next, the weight of evidence does not show 'severe' intervertebral disc syndrome under the 'pre-amended' disc regulations. Significantly, the evidence is devoid of the Veteran's service-connected lumbar spine disability resulting in a neurological disability.  This is evidence which weighs strongly against a finding that it is "severe" in nature.  Moreover, although muscle spasms were noted the record reflects that the Veteran did not have an abnormal gait because of his service-connected lumbar spine or have abnormal spinal contour because of his service-connected lumbar spine disability.  Therefore there is no basis under DC 5295 for an increased rating under the pre-amended spine regulations.

In sum, as there has been no demonstration of severe limitation of motion, ankylosis, "severe" intervertebral disc syndrome, such as neuropathy, or other neurological findings, or findings sufficient for a higher rating under DC 5295, the claim for an evaluation in excess of 20 percent under the 'pre-amended' spine and disc regulations is denied throughout the rating period in question.

Consideration Under Amended Regulations

Again, the provisions pertaining to intervertebral disc syndrome were revised effective September 23, 2002.

As revised, for the period from September 23, 2002, to September 25, 2003, DC 5293 stated that intervertebral disc syndrome was to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Under DC 5293, as in effect from September 23, 2002, to September 25, 2003, a 40 percent disability rating was warranted where the evidence revealed incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Note (1) to the new version of DC 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

The evidence above does not establish incapacitating episodes, as defined by Note 1 to DC 5293.  The Veteran denied ever having been prescribed bed rest by a physician at his August 2012 VA examination.  Therefore, the revised version of DC 5293, as in effect from September 23, 2002, to September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

Under the revised version of DC 5293, as in effect from September 23, 2002, to September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic manifestations of the Veteran's low back disability.  As noted above, the medical evidence reflects forward flexion to at least 40 degrees, even when considering pain.  Based on the foregoing, the Board concludes that the objective evidence supports a finding of no more than moderate limitation of motion, even when considering additional functional limitation per DeLuca.  Accordingly, a 20 percent rating under DC 5292 is warranted.  No other orthopedic diagnostic codes warrant a higher evaluation based on the evidence of record. 

The Board will now determine an appropriate rating for the Veteran's neurological manifestations of his low back disability.  As reflected in the evidence above, although the Veteran has complained of neurological issues in his bilateral lower extremities, a neurological disorder associated with his service-connected lumbar spine was not diagnosed.  Thus, a separate rating for neurologic findings is not warranted. 

As a separate neurological evaluation is not warranted, the single 20 percent evaluation remains intact throughout the period in question.  For the reasons already discussed, there is no basis for an evaluation in excess of that amount. 

Consideration under Regulations Effective September 26, 2003

Finally, the diagnostic criteria pertinent to spinal disabilities in general were again revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 5299-5237 (2013).  In order to warrant a higher rating, under the most recent regulations, the evidence must show:

* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent);
* favorable ankylosis of the entire thoracolumbar spine (40 percent);
* intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks, but less than six week during the past 12 months (40 percent); or, 
* objective neurological abnormalities (Pursuant to Note (1)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237 (2013).

After a careful review of the evidence of record, the Board finds that a rating in excess of 20 percent, for a low back disability, is not warranted. 

The Board will first consider whether a higher rating is warranted based on range of motion or ankylosis of the entire thoracolumbar spine.  As previously noted, the evidence of record does not reflect anklyosis of his spine.  Moreover, the Veteran was able to demonstrate forward flexion to at least 40 degrees, even when considering pain, during the period on appeal.  This range of motion is not consistent with ankylosis "fixation" of the spine.  As forward flexion of the thoracolumbar spine was not shown to be 30 degrees or less and ankylosis of the thoracolumbar spine was not demonstrated, a 40 percent rating is not for application.  

With respect to incapacitating episodes, the evidence does not demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than six week during the past 12 months.  In fact, at the most recent August 2012 VA examination the Veteran reported that he had never been prescribed bed rest. 
Therefore, a higher rating based on incapacitating episodes is not warranted.

The Board has considered the Veteran's complaints of back pain throughout the record.  The Board has considered the Veteran's use of prescription and over-the- counter drugs to try and alleviate his back pain.  Moreover, it is noted that he uses a back brace.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  His reports of back pain are consistent with the evidence of record and are found to be credible.  However, despite the complaints and findings of pain as noted above, the evidence does not establish additional functional impairment such to support the next-higher 40 percent evaluation. 

After additionally considering Note (1), the Board finds that a separate rating for neurological abnormality is not warranted.  As previously mentioned, although the Veteran has complaints of neurological symptoms in his bilateral lower extremities, neurological testing has clearly reflected that he does not have a neurological disability associated with either of his lower extremities that is attributed to his service-connected lumbar spine disability.  Thus, the evidence does not support a separate rating based on neurological impairment.

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.

Other Considerations

In an attempt to assign higher ratings for the Veteran's service-connected lumbar spine, the Board has thoroughly reviewed the evidence within the 20 year time span of the rating periods on appeal and is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected spondylolysis at L5-S1.  However, the treatment records and examination results, as compared to the rating criteria, do not warrant a rating in excess of 10 percent prior to September 23, 1999, or a rating in excess of 20 percent since September 23, 1999.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for increased ratings for his spondylolysis at L5-S1.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has also considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) claim is part of every increased rating claim and is properly before the Board when such a claim is reasonably raised by the record.  However, in the instant case, the Veteran is already in receipt of a TDIU, effective November 4, 1992.  Therefore, the issue of TDIU need not be considered any further by the Board. 

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Moreover, the Veteran's increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  Additionally, he has submitted private treatment records.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  An attempt was made to obtain these records however the SSA notified the VA that the Veteran's records had been destroyed.  The Veteran was informed of this and asked to send in any relevant records he could find.  None were submitted. 

The Veteran has been afforded hearings before Decision Review Officers (DROs) and a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the February 2001 and December 2004 DRO hearings and the April 2002 BVA hearing, the DROs and VLJ identified the issues on appeal.  Additionally information was solicited regarding the severity of his disorder.  The case has subsequently been remanded to obtain additional records and medical examinations.  The Board finds that, consistent with Bryant, the DROs and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter has been remanded several times, in pertinent part, to afford the Veteran a new VA examination to assess the level of impairment of his service connected low back disability and obtain outstanding records.  All those actions were accomplished, and that there has been substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Next, the Veteran was afforded VA examinations in December 1994, March 1996, September 1999, March 2003, June 2003, December 2004, February 2011, and August 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since his most recent August 2012 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for service-connected spondylolysis at L5-S1, from June 21, 1994 until September 22, 1999, is denied.

A rating in excess of 20 percent for service-connected spondylolysis at L5-S1, since September 23, 1999, is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


